DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 11/30/2021 (“Nov. Resp.”). In the Nov. Resp., claims 1-64 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant argues that Jung (U.S. 2018/0279380) does not teach the newly added limitation to independent claims 20 and 52. See Nov. Resp. at 14. In particular, Applicant argues that the system information transmitted in Jung, while teaching an association of “at least one RACH resource and at least one RACH preamble for at least one SS block of the plurality of SS blocks,” does not expressly teach “the configuration indicates a one-to-many mapping or a many-to-one mapping between the one or more random access resources and the one or more SSBs,” as amended into claims 20 and 52. Id.
This argument is not persuasive because Jung clearly teaches an association between the SSBs and RACH resources by the phrases “at least one” that covers four possible associations: a one-to-one, one-to-many, many-to-one, or many-to-many. Jung, ¶ 51. Moreover, Jung further teaches, with respect to configuration information received by the user equipment (UE) from the network entity (e.g., a base station), that there is a one-to-many association between an SSB and “a subset of RACH resources and a subset of RACH preambles”. Jung, Fig. 8, step 840, ¶ 39. Thus, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20-22, 26-28, 30-32, 52-54, 58-60, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. 2018/0279380, which was previously cited and applied) in view of Qian (U.S. 2020/0128587, which was previously cited and applied), both of which are in the same field of random access procedures as the claimed invention.

Regarding claim 52, Jung teaches:
An apparatus for wireless communication, comprising: 2a processor; a 3memory coupled with the processor; wherein the memory comprises 4instructions executable by the processor (Jung, Figs. 1, 11, either network entity (i.e., base station) 120, 125 is a wireless device 1100 with controller 1120, and memory 1150 that stores instructions executable by the controller 1120, ¶¶ [0002], [0061-0066]) to cause the 5apparatus to: 
6identify, at a base station, a configuration for random access resources associated with one or 7more synchronization signal blocks (SSBs), a number of random access responses that are to 8be transmitted that are associated with one or more random access resources, and a random 9access radio network temporary identifier (RA-RNTI) for a control channel transmission 10associated with the number of random access responses (Jung, Fig. 10, steps 1020, 1040, ¶ [0051], at least configuration information with at least one RACH based on at least one SS block indicates a number of random access responses by way of the at least one preamble and a RA-RNTI is identified by a base station, i.e., NE, see ¶ [0002]), wherein the configuration indicates a one-to-many mapping or a many-to-one mapping between the one or more random access resources and the one or more SSBs (Jung, Fig. 10, steps 1020, 1040, ¶ [0051], the phrases “at least one” covers four possible associations: a one-to-one, one-to-many, many-to-one, or many-to-many, also Jung further teaches, with respect to configuration information received by the user equipment (UE) from the network entity (e.g., a base station), that there is a one-to-many association between an SSB and “a subset of RACH resources and a subset of RACH preambles”, see Fig. 8, step 840, ¶ 39, thus, there is at least a many-to-one mapping); 
11transmit a plurality of SSBs to at least a first user equipment (UE) (Jung, Fig. 10, step 1010, ¶ [0051]); 
12receive a random access preamble from at least the first UE via a first random 13access resource (Jung, Fig. 10, step 1030, ¶ [0051]); 
(Jung, Fig. 10, step 1040, ¶ [0051]);
17generate [a random access response message] based at least in part 18on the random access preamble, [the random access response message] including 19information for at least the first UE, wherein the RA-RNTI is determined based at least in 20part on one or more of the random access resources, the SSB, or an SSB index of the SSB, 21used for associated random access preambles from one or more UEs (Jung, Fig. 10, steps 1040, 1050, ¶ [0051]);
transmit … configuration information … (Jung, Fig. 10, ¶¶ [0031], [0051-0053]); and
22transmit, based at least in part on the configuration information, [the random access response message] within a control 23channel that includes cyclic redundancy check bits scrambled by the RA-RNTI (Jung, Fig. 10, step 1050, ¶¶ [0051-0052]).

Jung does not teach that “a plurality of random access response messages” are generated and transmitted, or that the apparatus is configured to “transmit control signaling including configuration information that indicates the UE is to receive multiple random access response messages,” as further claimed. Qian remedies this and teaches that “a plurality of random access response messages” may be generated and transmitted, and that “control signaling including configuration information that indicates [a] UE is to receive multiple random access responses messages” is transmitted. Qian, ¶ [0035], there are multiple random access response (RAR) messages generated and because there is a “predefining maximum number for the RAR”, there must have been control signal transmitted indicating the UE is to receive the multiple RAR messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, generate and transmit a plurality of random access response messages and the control signaling, as in Qian, to accommodate more user terminals and thus improve throughput, user experience consistency, extendibility, etc. See Qian, ¶ [0007].

Regarding claim 20, there is recited a method with steps that are virtually identical to the functions performed by the apparatus of claim 52. As a result, claim 20 is rejected as obvious over Jung in view of Qian under 35 U.S.C. § 103 for the same reasons as in claim 52.

Regarding claims 21 and 53, which depend from claims 20 and 52, respectively, Jung further teaches “the RA-RNTI for the one or more UEs is determined based at least in part on a symbol within a slot,” as recited in both claims. Jung, ¶ [0030].

Regarding claims 22 and 54, which depend from claims 20 and 52, respectively, Jung further teaches “the RA-RNTI for the one or more 2UEs is determined based at least in part on a slot index within a subframe,” as recited in both claims. Jung, ¶ [0030].

Regarding claims 26 and 58, which depend from claims 20 and 52, respectively, Jung further teaches “a single random access response 2message, corresponding to the first random access resource, contains information for each UE 3that transmits a random access preamble within the first random access resource,” as recited in both claims. Jung, Fig. 8, step 880, ¶ [0041].

Regarding claims 27 and 59, which depend from claims 20 and 52, respectively, Jung further teaches “a first random access response 2message includes an indication of one or more preamble IDs, one or more SSBs, one or more 3random access resources, or any combination thereof, for which the first random access 4response message is carrying information,” as recited in both claims. Jung, ¶¶ [0035-0036], [0041-0043].

Regarding claims 28 and 60, which depend from claims 27 and 59, respectively, Jung further teaches “the indication comprises a flag, a 2bitmap identifying preambles, SSBs, random access resources, specific information for 3additional random access response messages, or any combination thereof,” as recited in both claims. Jung, ¶¶ [0031], [0035], [0036].

Regarding claims 30 and 62, which depend from claims 20 and 52, respectively, Jung further teaches “the configuration information is predetermined configuration information, is received from the base station, is received from Attorney Docket No. PN554.01 (93519.1923)Qualcomm Ref. No. 180248 60 3an upper layer, is based on a capability of the UE, is received from a different base station, is 4periodically updated by one of the base station or the different base station, or any combination thereof,” as recited in both claims. Jung, ¶¶ [0018-0019], [0023], [0053].

Regarding claims 31 and 63, which depend from claims 20 and 52, respectively, Jung further teaches “different SSBs of the plurality of 2SSBs may have different configuration information,” as recited in both claims. Jung, ¶ [0041].

Regarding claims 32 and 64, which depend from claims 20 and 52, respectively, Jung further teaches “the configuration information is 2based on a number of actually transmitted SSBs,” as recited in both claims. Jung, Fig. 10, step 1040, ¶ [0051].

Claims 23 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Qian, as applied to respective claims 20 and 52, above, and in further view of Shi (U.S. 2019/0090282, which was previously cited and applied), all of which are in the same field of connection establishment as the claimed invention.

Regarding claims 23 and 55, which depend from claims 20 and 52, respectively, neither Jung nor Qian explicitly teach the additionally recited limitations. Shi remedies this and teaches “the plurality of random access 2responses are transmitted, corresponding to the first random access resource, and each random 3access response is for a different subset of a plurality of UEs,” as recited in both claims. Shi, ¶¶ [0098-0099], each random access response (RAR) is for a particular UE, where each UE makes up a subset of the plurality of UEs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the combination of Jung and Qian, generate and transmit a plurality of random access response messages, as in Shi, to accommodate more user terminals and thus more efficiently using the wireless resources. See Shi, ¶¶ [0009-0010].

Claims 24, 25, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Qian, as applied to respective claims 20 and 52, above, and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2019/0052487, to Shelby et al. (“Shelby”), all of which are in the same field of connection establishment as the claimed invention.

Regarding claims 24 and 56, which depend from claims 20 and 52, respectively, Jung further teaches that RA-RNTIs may be associated with one or more corresponding SSBs. Jung, Fig. 3, ¶ [0031]. Neither Jung nor Qian explicitly teaches the remaining limitation. Shelby remedies this deficiency and teaches “multiple [RNTIs] are associated 5with the same … resource6,” as recited in all claims. Shelby, Table 4, ¶¶ [0239], [0244], an RNTI may have a many-to-one relationship with the same resource. It is further noted that neither Jung nor Shelby teach the exact relationship as recited in claims 24 and 56. Namely that there is a many-to-one relationship of RA-RNTIs with the same resource, and thus, also one or more corresponding SSBs. Even so, Jung teaches that an RA-RNIT is associated with one or more corresponding SSBs, see Fig. 3, ¶ [0031], and Shelby teaches that multiple RNTIs, such as the RA-RNITs of Jung, are associated with a single resource, see Shelby, ¶¶ [0239], [0244]. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the teachings of Jung and Shelby to make obvious the invention recited in claims 24 and 56 to, for See Shelby, ¶ [0244].

Regarding claims 25 and 57, which depend from claims 20 and 52, Jung further teaches that an RA-RNTI may be associated with one or more SSBs that are associated with one or more random access resources. Jung, Fig. 3, ¶ [0031]. Jung does fails to explicitly teach the remaining limitation. Shelby remedies this deficiency and teaches “a single [RNTI] is associated with multiple … resources”. Shelby, Table 4, ¶¶ [0239], [0243], an RNTI may have a one-to-many relationship with the resources. It is further noted that neither Jung nor Shelby teach the exact relationship as recited in claims 25 and 57. Namely that there is a one-to-many relationship of an RA-RNTI with the multiple random access resources, and thus, also one or more corresponding SSBs. Even so, Jung teaches that an RA-RNIT is associated with one or more corresponding SSBs, see Fig. 3, ¶ [0031], and Shelby teaches that an RNTI, such as the RA-RNIT of Jung, is associated with a multiple resources, see Shelby, ¶¶ [0239], [0243]. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the teachings of Jung and Shelby to make obvious the invention recited in claims 25 and 57 to, for example, to reduce the required decode attempts. See Shelby, ¶ [0243].

Claims 29 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Qian, as applied to claims 20 and 52, respectively, above, and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2020/0029384, to Hong et al. (“Hong”), all of which are in the same field of connection establishment as the claimed invention.

Regarding claims 29 and 61, which depend from claims 20 and 52, respectively, as noted above, Qian further teaches that a system may transmit a plurality of random access response messages. Qian, ¶ [0035], there are multiple random access response (RAR) messages generated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Jung, generate and transmit a plurality of random access response messages and the control signaling, as in Qian, to accommodate more user terminals and thus improve throughput, user experience consistency, extendibility, etc. See Qian, ¶ [0007]. 
However, neither Jung nor Qian teaches the additionally recited limitation, in particular that a random access response indicates a preamble index. Hong remedies this deficiency and teaches the random access response “2indicates a preamble index,” as recited in the claims, albeit in slightly different ways. Hong, ¶¶ [0084], [0086]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a preamble index in a random access response message, as in Hong, with the combination of Jung and Qian to allow the UE to subsequently stop monitoring, at least for a period of time, for random access responses, thus, freeing resources. See Hong, ¶ [0086].

Allowable Subject Matter
Claims 1-19 and 33-51 are allowed over the prior art of record.
The examiner’s statement of reasons for allowance presented in the non-final Office action mailed 1/19/2021, page 14, remains the same since those features indicated as allowable in at least claims 11 and 43 have been amended into respective parent claims 1 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0338308 describes a one-to-many relationship between an SSB and RACH resources. See Fig. 9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413